Citation Nr: 1645328	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the head, face and neck, to include as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for basal cell carcinoma of the posterior trunk and tip of left shoulder, to include as secondary to ionizing radiation exposure.

3.  Entitlement to a compensable rating for residuals of a left index finger injury.

4.  Entitlement to service connection for a left wrist disability, to include as secondary to residuals of a left index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1963 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Regional Office (RO) in Detroit, Michigan, and November 2013 decision of the RO in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran has claimed that his left index finger and left wrist disabilities have increased in severity since the last VA examination in June 2011.  See Notice of Disagreement, received November 29, 2012.  Furthermore, the Veteran has alleged that his left wrist disability may stem from the same incident that injured his left index finger during service and the prior VA examination did not address this claim.  See VA Form 9, received June 30, 2014.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed left wrist disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to the service connection claims for basal cell carcinoma of the head, face, neck, left shoulder and posterior trunk, the Veteran has claimed service connection due to exposure to radiation.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309  involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311  involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112 (c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under the provisions of 38 C.F.R. § 3.311 (2016), a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes skin cancers such as basal cell carcinoma.  Under 38 C.F.R. § 3.311, there are certain development procedures for claims involving radiation exposure.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Medical records show that the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2), manifesting more than five years after alleged exposure.  The Veteran has alleged radiation exposure during service and military personnel records show that the Veteran received a certificate for completing the Nike Hercules Warhead Prefire Course in June 1964.  Based on the evidence of record, the Board finds the Veteran's reports of nuclear radiation exposure based on missile interaction are credible. 

The steps set forth in 38 C.F.R. §  3.311 have not been completed.  On remand, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected residuals of a left index finger injury as well as to determine the current nature and etiology of the left wrist disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected disability on his daily life.

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that any current left wrist disability is related to service, to include on a direct or secondary basis.  The examiner should comment on the Veteran's testimony concerning an undocumented left hand injury during service (when he also injured his left index finger) and symptoms since service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

2.  Undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies. The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of basal cell carcinoma of the head, face and neck.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




